Title: To James Madison from William E. Hũlings, 11 May 1803
From: Hũlings, William E.
To: Madison, James


Sir
New Orleans 11th. May 1803.
The Marquis of Casa Calvo arrived here last Eveng. with the royal order to deliver up this Province to the French Commissr. who may be furnished with it’s Counterpart. It is expected he will remain with us some Months. I have, this morning, learnt from a confidential friend of the Marquis, that the Capt. Genl. blames Mr. Morales for shuttg. the deposit, and Ordered (unless there shoud be royal instructions to the Contrary) that it shoud be again Opened; and that the Marquis was surprised on his arrival to find it shut. He has brot. with him $100,000, which he with difficulty obtained in the Havana, as the La-Gloire Frigate had not arrived from La Vera Cruz, with the expected two Millions.
The french troops are not arrived; by a Vessel just arrived from Rochelle in france, we are informed that they had not saild on the 5th. of last march so that if they do come, they will not be here before the month of June, when much Mortality is to be fear’d among them. The same Vessel, tells us that Vast preparations were making in France for the reduction of St Domingo, and that 18000 troops were about to sail for that Island. Thirty six thousand others were enrolled, to be in readiness when Wanted. All these, and many more will be wanted before they attain the end desired, as our last Accounts from thence are very unfavorable to the French. I am Sir, very respectfully Your Most Obdt. humbe. Servt
Wm. E Hũlings
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1).


